Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.
 
Claims 1-14 and 16-21 are pending. Claim 15 has been cancelled. Claims 1-8,17,18 and 21 have been withdrawn from consideration due to a non-elected invention. Claim 9 has been amended.

Claims 9-14,16,19 and 20 stands rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 10035107) for the reason set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-14,16,19 and 20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s limitation of claim 9 recites “self assembly of a compound of following general formula (I) upon evaporation of a solvent including the compound of general formula (I)” is considered new matter. The specification teaches solvents and compounds of formula (I) but does not teach that self assembly occurs from evaporation of the solvent, therefore the limitation is new matter as it lacks support in the original specification and claims. Claims 10-14,16,19 and 20 are also rejected for being dependent upon claim 9 and inheriting the same deficiency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14,16,19 and 20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s limitation of claim 9 recites “self assembly of a compound of following general formula (I) upon evaporation of a solvent including the compound of general formula (I)” is unclear.  It is unclear if the compound of formula (I) is mixed in the solvent and the solvent is evaporated or the compound of formula (I) is a solvent itself. Claims 10-14,16,19 and 20 are also rejected for being dependent upon claim 9 and inheriting the same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14,16,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 10035107). 

Sato does not teach all the claimed substituents in a single structure but allows for the selection of the claimed substituents in the claimed locations to arrive at the claimed compound.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the instantly claimed substituents at the instantly claimed locations to arrive at the instantly claimed structure from the teachings of Sato as Sato teaches similar compounds with the same substituents allowable in the same locations on the structure to arrive at the claimed compound and teaches the utility of such as in recording layers of optical recording medium. Applicant has not demonstrated the criticality of the structure and selecting from functionally equivalent substituents to form a similar structure is obvious absent a showing of unexpected results for a particular compound. Sato teaches the compounds are excellent in storage stability (paragraph 0003). 
Regarding the self assembly upon evaporation of a solvent, this is a product by process limitation and Sato teaches the same compound of general formula (I) which is .


Response to Arguments
Applicant's arguments filed regarding Sato have been fully considered but they are not persuasive. Sato  teaches the compound below and selection of substituents. 

    PNG
    media_image1.png
    627
    699
    media_image1.png
    Greyscale

The examiner argues that only 9 or fewer possibilities are present for each substituent as identified by applicant arguments page 30, and the entire options are listed in a single paragraph of Sato copied above. Sato teaches compounds in paragraph 0007 wherein R7 is hydrogen, l and m are 2, R1 is unsubstituted dialkylamino and R4 and R5 are substituted or unsubstituted alkoxy and X is an acid anion or metal complex anion (paragraph 0007). As seen in tables 1-3, X can be chloride, bromide, hexafluorophosphate or a halogen, perhalogenate, PF6 (paragraphs 0020-0023). Methyl is the most common alkyl as it is first in the series of alkyls and any alkyl is acceptable. see In re Fracalossi, 215 USPQ 569 (CCPA 1982). Applicant has not provided any data commensurate in scope with the claims comparing the closest prior art of record, wherein the selection to arrive at the claimed formula would be unexpected or superior that the teachings of the compounds in Sato.
Since Sato teaches the layer comprising the same material the chromophores from adjacent molecules will self assemble. The identical compound will self-assemble as part of its properties and expected interaction with itself and Sato teaches the same properties of metal reflection (claim 2) and inclusion of metallic luster materials such as gold (Au) (paragraph 0019) therefore produce similar special optical effects. Products of identical composition cannot have mutually exclusive properties.” A  chemical composition and its properties are inseparable and the same compound has the same stability. Furthermore Sato must be taken for what it teaches that he compounds are stable. Since applicant’s compound is by selection of the substituents one of the select6able species, it has the same stability as the exact compound of applicant’s claims. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (fed. Cir. 1990). See MPEP 2112.01 II.
Regarding the self assembly upon evaporation of a solvent, this is a product by process limitation and Sato teaches the same compound of general formula (I) which is present in a layer which will self-assemble when multiple molecules with the chromophores are present near each other as indicated in applicant’s specification paragraphs 0284-285). Applicant has not provided evidence in a manner commensurate in scope with the claims that solvent evaporation materially effects the final product.  “Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324. Accordingly, the claimed elected compounds can be arrived at by the teachings of Sato and the rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761